Exhibit STOCK PURCHASE AGREEMENT by and among Tandy International Corporation, ITC Services, Inc., and Grupo Gigante, S.A.B. de C.V. December 15, 2008 ARTICLE 1 DEFINITIONS AND CONSTRUCTION 1 Section 1.1 Definitions 1 Section 1.2 Additional Defined Terms 4 Section 1.3 Construction 5 ARTICLE 2 THE TRANSACTION 5 Section 2.1 Sale and Purchase of the Shares 5 Section 2.2 Purchase Price 5 Section 2.3 Closing 6 Section 2.4 Closing Deliveries 6 Section 2.5 Inter-Company Account Agreements 7 ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE SELLER 7 Section 3.1 Organization 8 Section 3.2 Authority and Enforceability 8 Section 3.3 No Conflict 8 Section 3.4 Ownership 8 Section 3.5 Seller Leases 8 Section 3.6 Legal Proceedings 8 Section 3.7 Brokers Fees 8 Section 3.8 Material Contracts 9 ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF TICORP AND ITC 9 Section 4.1 Organization and Good Standing 9 Section 4.2 Authority and Enforceability 9 Section 4.3 No Conflict 9 Section 4.4 Legal Proceedings 9 Section 4.5 Brokers Fees 9 Section 4.6 Consents 9 ARTICLE 5 COVENANTS 10 Section 5.1 Operation of the Businesses of the Acquired Companies 10 Section 5.2 Consents and Filings; Reasonable Efforts. 10 Section 5.3 Confidentiality 11 Section 5.4 Public Announcements 11 Section 5.5 Non-Solicitation of Employees 12 Section 5.6 Banking Matters 12 Section 5.7 Further Actions; Transition Services 12 ARTICLE 6 CONDITIONS PRECEDENT TO OBLIGATION TO CLOSE 12 Section 6.1 Conditions to the Obligation of the Purchaser 12 Section 6.2 Conditions to the Obligation of the Seller 13 ARTICLE 7 TERMINATION 13 Section 7.1 Termination Events 13 Section 7.2 Effect of Termination 14 ARTICLE 8 INDEMNIFICATION 14 Section 8.1 Indemnification by the Seller 14 Section 8.2 Indemnification by the Purchaser 14 i Section 8.3 Claim Procedure 15 Section 8.4 Survival 15 Section 8.5 Limitations on Liability 16 ARTICLE 9 TAX MATTERS 16 Section 9.1 Liability and Indemnification for Taxes 16 Section 9.2 Tax De-Consolidation 17 ARTICLE 10 GENERAL PROVISIONS17 Section 10.1 Notices 17 Section 10.2 Amendment 18 Section 10.3 Waiver and Remedies 18 Section 10.4 Entire Agreement 19 Section 10.5 Assignment, Successors and No Third Party Rights 19 Section 10.6 Severability 19 Section 10.7 Schedules 19 Section 10.8 Interpretation 19 Section 10.9 Expenses 19 Section 10.10 Governing Law 19 Section 10.11 Limitation on Liability 20 Section 10.12 Specific Performance 20 Section 10.13 Dispute Resolution 20 Section 10.14 No Joint Venture 21 Section 10.15 Counterparts 21 Section 10.16 Termination of Certain Agreements 21 ii STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (the “Agreement”) is made as of December 15, 2008, by and among Tandy International Corporation, a Nevada corporation (“TICORP”), ITC Services, Inc., a Texas corporation (“ITC”; and collectively, with TICORP, the “Purchaser”), and Grupo Gigante, S.A.B. de C.V., a Mexican sociedad anónima bursátil de capital variable (the “Seller”). RECITALS Seller and TICORP are party to that certain Amended and Restated Joint Venture Agreement dated effective February 13, 2003 (the “JVA”) pursuant to which the Seller and Purchaser established and operate Radio Shack de México, S.A. de C.V., a Mexican sociedad anónima de capital variable (“RadioMex”).Purchaser and Seller jointly own Logistic Answers, S.A. de C.V., a Mexican sociedad anónima de capital variable (“Logistic”) and Retail Answers, S.A. de C.V., a Mexican sociedad anónima de capital variable (“Retail”; and together with RadioMex and Logistic, the “Acquired Companies”). The Seller owns approximately 50.0001% of the outstanding shares of capital stock of RadioMex (the “RadioMex Shares”), and approximately 50.20% of the outstanding shares of capital stock of each of Logistic (the “Logistic Shares”) and Retail (the “Retail Shares” and, together with the RadioMex Shares and the Logistic Shares, the “Shares”). Purchaser desires to purchase from Seller, and Seller has agreed to sell to Purchaser, the RadioMex Shares, the Logistic Shares and the Retail Shares. Accordingly, this Agreement contemplates the sale by the Seller to the Purchaser, and the purchase by the Purchaser from the Seller, of all of the Shares subject to and in accordance with the terms and conditions hereof. NOW, THEREFORE, intending to be legally bound and in consideration of the mutual provisions set forth in this Agreement and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: ARTICLE 1 DEFINITIONS AND CONSTRUCTION Section 1.1Definitions.For the purposes of this Agreement: “Affiliate” means, with respect to a specified Person, a Person that directly, or indirectly through one or more intermediaries, controls, is controlled by or is under common control with, the specified Person.For purposes of this definition, the term “control” (including the terms “controlling,” “controlled by” and “under common control with”) means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities, by contract or otherwise. “Business Day” means any day other than Saturday, Sunday or any day on which banking institutions in Texas or Mexico are closed either under applicable Law or action of any Governmental Authority. “Confidential Information” means any information, in whatever form or medium, conspicuously marked as being of a confidential nature or otherwise by its nature commonly understood to be of a confidential nature, concerning the business or affairs of any Acquired Company or any Intellectual 1 Property of the Purchaser or its Affiliates licensed to or used by any of the Acquired Companies, but excluding (i) any information that is or has become publicly available through no fault of the recipient, (ii) any information that is established to have been known to the recipient prior to its disclosure to the recipient by the Purchaser or its Affiliates (including without limitation information that has been provided or licensed by recipient to any of the Acquired Companies), (iii) any information that is established to have been independently developed by the recipient, (iv) solely to the extent required for Seller to comply with applicable Law or in connection with a legal or administrative proceeding, the tax documents set forth on Schedule 1.1 hereto or required under Section 9.2, (v) solely to the extent required for Seller to comply with applicable Law or in connection with a legal or administrative proceeding, any financial statements of the Acquired Companies for the fiscal years from and including 1997 to and including 2008 and (vi) solely to the extent required for Seller to comply with applicable Law or in connection with a legal or administrative proceeding, anyminutes of any meeting of the board of directors of any of the Acquired Companies for the fiscal years from and including 1997 to and including 2008. “Contract” means any written contract, agreement, lease, license, commitment, understanding, franchise, warranty, guaranty, mortgage, note, bond or other instrument or consensual obligation that is legally binding. “Credit Agreements” means, collectively, (i) the Pesos 60 million credit agreement dated December 21, 2005 among RadioMex, as borrower, Inverlat, as lender, and Seller, as guarantor and avalista, and (ii) the Pesos 70 million credit agreement dated July 5, 2006 among RadioMex, as borrower, Inverlat, as lender, and Seller as guarantor and avalista, each as amended and supplemented from time to time. “Encumbrance” means any charge, claim, mortgage, encumbrance, pledge, security interest, or other lien other than (a) carrier’s, warehousemen’s, mechanic’s, materialmen’s and other similar liens with respect to amounts that are not yet due and payable or that are being contested in good faith, (b) liens for Taxes that are not yet due and payable or that are being contested in good faith, (c) liens securing rental payments under capital lease arrangements, (d) restrictions on the transferability of securities arising under applicable securities Laws, (e) restrictions arising under applicable zoning and other land use Laws that do not, individually or in the aggregate, have a material adverse effect on the present use or occupancy of the property subject thereto, (f) defects, easements, rights of way, restrictions, covenants, claims, subleases or similar items relating to real property that do not, individually or in the aggregate, have a material adverse effect on the present use or occupancy of the real property subject thereto, (g) matters which would be disclosed by an accurate survey or inspection of any land, buildings, improvements and fixtures erected thereon and all appurtenances related thereto, (h) matters of public record or (i) other charges, claims, mortgages, encumbrances, pledges, security interests or other liens that would not have a Material Adverse Effect. “Governmental Authority” means any (a) federal, state, local, municipal, or other government of the United Mexican States, (b) governmental or quasi-governmental authority of any nature (including any governmental agency, branch, department or other entity and any court or other tribunal), (c) multinational organization exercising judicial, legislative or regulatory power or (d) body exercising, or entitled to exercise, any administrative, executive, judicial, legislative, police, regulatory or taxing authority or power of any nature of any federal, state, local, municipal, foreign or other government. “Governmental Authorization” means any approval, consent, ratification, waiver, license, permit, registration or other authorization issued or granted by any Governmental Authority. 2 “Hacienda” means the Secretaria de Hacienda y Crédito Publico (Ministry of Finance and Public Credit) of Mexico. “Intellectual Property” means all of the following anywhere in the world and all legal rights, title or interest in the following arising under Law: (a) patents and patent rights; (b) copyrights and copyright registrations; (c) trade names, trademarks and service marks and related registrations; and (d) trade secrets (including inventions, whether patentable or unpatentable and whether or not reduced to practice, manufacturing and production processes and techniques, research and development information, drawings, specifications and customer and supplier lists, to the extent any of the foregoing qualify as trade secrets under applicable Law). “Inter-Company Account Agreements” means, collectively, (i) that certain Account Reciprocity Agreement (Convenio de Reciprocidad de Cuentas) dated October 1, 2006 between RadioMex and Seller and (ii) any other agreements relating to intercompany accounts payable, whether written or unwritten, between Seller and any of its Affiliates and any of the Acquired Companies. “Inverlat” means ScotiaBank Inverlat, S.A., Sociedad de Banca Múltiple, Grupo Financiero ScotiaBank Inverlat. “Judgment” means any order, injunction, judgment, decree, ruling, assessment or arbitration award of any Governmental Authority or arbitrator. “Knowledge” means, (a) with respect to the Seller, the actual knowledge, without any obligation of independent investigation, of Francisco Pérez Lobato and Óscar Nájar Camejo, and (b) with respect to the Purchaser, the actual knowledge, without any obligation of independent investigation, of Martin Moad, James Gooch and Peter Whitsett. “Law” means any federal, state, local, municipal, foreign, international, multinational, or other constitution, law, statute, treaty, rule, regulation, ordinance or code. “Liability” means any liability or obligation, whether known or unknown, absolute or contingent, accrued or unaccrued, liquidated or unliquidated, due or to become due. “Loss” means any direct and actual Liabilities, losses, damages, Judgments, fines, penalties, costs or expenses (including reasonable attorneys’ or other professional fees and expenses) but excluding any special, incidental, indirect, exemplary, punitive or consequential damages (including lost profits, loss of revenue or lost sales, or amounts calculated as a multiple of earnings, profits, revenue, sales or other measure). “Material Adverse Effect” means any event, change, circumstance, effect or other matter that has a material adverse effect on (a) the business, financial condition or results of operations of the Acquired Companies, taken as a whole, or (b) the ability of the Seller or Purchaser, as the case may be, to consummate timely the transactions contemplated by this Agreement. “Notes” means any promissory notes issued under the Credit Agreements. “Payoff Amount” means the amount required to be paid by RadioMex on or before the Closing Date, as set forth in the Payoff Letter, to satisfy and discharge all obligations and liabilities of RadioMex and Seller under the Credit Agreements and the Notes. “Payoff Letter” means, collectively, two (2) certain letters to be signed by each of RadioMex and Inverlat, setting forth the Payoff Amount for each of the Credit Agreements and pursuant to which 3 Inverlat (i) acknowledges that upon receipt of the Payoff Amount RadioMex and Seller shall be discharged from all obligations and liabilities under the Credit Agreements and the Notes, (ii) agrees that upon receipt of the Payoff Amount the original Notes shall be delivered to Seller and (iii) specifies the precise account of RadioMex from which Inverlat shall debit the Payoff Amount on the Closing Date. “Person” means an individual or an entity, including a corporation, limited liability company, general or limited partnership, trust, association or other business or investment entity, or any Governmental Authority. “Post-Closing Period” means any taxable period or portion of a taxable period that begins after the Closing Date. “Proceeding” means any action, arbitration, audit, examination, investigation, hearing, litigation or suit (whether civil, criminal, administrative, judicial or investigative, whether formal or informal, and whether public or private) commenced, brought, conducted or heard by or before, or otherwise involving, any Governmental Authority or arbitrator. “Seller Leases” means any and all lease agreements or other occupancy contracts for the use and possession of office space, retail space or other real property between Seller or any of its Affiliates and any of the Acquired Companies. “Shares” means, collectively, the RadioMex Shares, the Logistic Shares and the Retail Shares. “Subsidiary” means, with respect to a specified Person, any corporation or other Person of which securities or other interests having the power to elect a majority of that corporation’s or other Person’s board of directors or similar governing body, or otherwise having the power to direct the business and policies of that corporation or other Person (other than securities or other interests having such power only upon the happening of a contingency that has not occurred) are held by the specified Person or one or more of its Subsidiaries. “Tax” means (a) any federal, state, local, foreign or other tax, charge, fee, duty (including customs duty), levy or assessment, including any income, gross receipts, net proceeds, alternative or add-on minimum, corporation, ad valorem, turnover, real property, personal property (tangible or intangible), sales, use, franchise, excise, value added, stamp, leasing, lease, user, transfer, fuel, excess profits, profits, occupational, premium, interest equalization, windfall profits, severance, license, registration, payroll, environmental, capital stock, capital duty, disability, estimated, gains, wealth, welfare, employee’s income withholding, other withholding, unemployment or social security or other tax of whatever kind (including any fee, assessment or other charges in the nature of or in lieu of any tax) that is imposed by any Governmental Authority, (b) any interest, fines, penalties or additions resulting from, attributable to, or incurred in connection with any items described in this paragraph or any related contest or dispute and (c) any Liability for the Taxes of another
